Title: To James Madison from Thomas Ritchie, 16 December 1808
From: Ritchie, Thomas
To: Madison, James



Dear Sir,
Richmond Decr. 16, 1808.

An Artist in this City has invented a little Machine, which he denominates "the Ladies’ Portable Spinning Machine", for which he wishes to obtain a Patent.  I have turned to the Act of Congress of 1793, on this Subject, but as some material changes may have subsequently taken place, I must solicit your assistance & information.

The 1st. Sect. of the Act of ’93 requires a petition to be presented to the Secretary of State "signifying a desire of obtaining an exclusive property" in this invention.  Must this Petition, Sir, embrace also a Specification of the Invention?The 11th: Sect. requires the payment into the Treasury of 30 $. before the inventor shall "present his petition to the Secretary of State."  Has any change, Sir, taken place in this respect; because as the Artist is poor, & his Machine extremely small, simple & cheap, I am desirous of alleviating his Charges as much as possible.Are there, in fact, any particular Steps which he should pursue, that are not marked out by the Law of 1793?Your attention, Sir, to this communication will confer an obligation on, Yrs. very Respectfully,

Thomas Ritchie

